Appeal by the defendant from a judgment of the Supreme Court, Kings County *561(Kramer, J.), rendered March 3, 1989, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant contends that it was reversible error for the trial court, over his objection, to submit to the jury a verdict sheet which contained some of the elements of the crimes of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree. However, while the defendant objected to the verdict sheet on the ground that it included written instructions for the jury, there was no specific objection on the ground that the verdict sheet also listed some of the elements of those possession counts. Accordingly, the defendant has not preserved this issue for our review (see, People v Campbell, 170 AD2d 982). In light of the overwhelming evidence of the defendant’s guilt, we decline to review it in the exercise of our interest of justice jurisdiction.
In addition, we find no basis to modify the defendant’s sentence.
In light of our determination, we need not address the defendant’s other contentions. Mangano, P. J., Lawrence, Rosenblatt and Miller, JJ., concur.